DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, there is an extra comma after limitation “encrypted transmission protocol” in line 4. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “determining a data transmission mode of the to-be-measured data packet set based on the first feature parameter; determining a measurement index of network quality measurement based on the data transmission mode”. First, it’s not clear for a person ordinary skill in the art, what kind of different transmission modes are meant and how packets are transmitted different according to the determined transmission mode? Further clarification is required. 
Second, dependent claim 2 recites limitation “determining the data transmission mode based on the second feature parameter and the packet types”.  It’s not clear what parameters are utilized to determine the data transmission mode, first feature parameter, second feature parameter and the packet type or all of the above. 
Claims 15 and 17 are rejected for the same reasons stated above. 
Claims 2-14, 16 and 18-20 are dependent claims of Claims 1, 15 and 17 respectively, thus are rejected for the same deficiency. 
It’s noted that claims 2-9, 16 and 18-20 are too indefinite to exam. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szilagyi et al (US 2019/0116535), in view of Charplot et al (US 2014/0297805). 
Regarding claim 1, 15 and 17, Szilagyi teaches a network quality measurement method/apparatus, computer program product, comprising: 
obtaining a first feature parameter of a to-be-measured data packet set from headers of the to-be-measured data packet set, wherein the to-be-measured data packet set comprises to-be-measured data packets using an encrypted transmission protocol ([0028], “CEA and ADA use in-band header enrichment (HE) technology (i.e. information elements are written directly into protocol headers of the user plane packets) for communicating with each other and for executing per-flow measurements that require two measurement points. This measurement technique may be referred to as collaborative measurement and it includes the measurements that require ADA and CEA to exchange information corresponding to a specific U-plane packet or flow, such as measuring one-way delay between ADA and CEA (that involves enriching timestamps to packets at ADA and investigating the very same packets with the enriched timestamp at CEA). The in-band U-plane HE is an efficient mechanism to exchange U-plane flow related information between CEA and ADA, as HE natively binds the measurement information to the related data stream. Specifically, CEA and ADA use TCP option HE for in-band measurements, as most OTT applications use TCP as the transport layer protocol (thus the TCP header is present in most OTT packets), and TCP option space is a fully supported end-to-end data container (i.e. it is not processed, modified or removed by intermediate nodes, routers or firewalls”, [0029], “QUIP which is an emerging UDP-based fully encrypted user space transport protocol”; Fig. 3-4, Fig. 11 ); 
and performing the network quality measurement on the to-be-measured data packets based on the measurement index ([0067], ” an embodiment enables obtaining context-based correlated user plane measurement data for the QUIC connections. This may mean, for example, that the apparatus collects, in a correlated way, one or more of: user measurement data, application measurement data, quality of experience measurement data, network side quality of service measurement data and a set of key performance indicators. Correlated collecting, i.e. collecting in a correlated way, means that in one measurement round, that is, using the same packet or a packet and the corresponding response packet, the apparatus is able to qualify QoE, QoS and the network status at the same time, so that the collected QoE, QoS and network status insights each correspond to a given user's application at the current network condition. One measurement round involves performing the measurement at two measurement points. The measurement data obtained are two measurement points are then combined, i.e. correlated. The correlating enables creating an insight into current user application status regarding QoE, QoS and network status. This insight may then be used for performing the dynamic experience management”).
Szilagyi doesn’t explicitly teach determining a data mode of the to-be-measured data packet set based on the first feature parameter; determining a measurement index of network quality measurement based on the data transmission mode. 
Chaplot teaches determining a data mode of the to-be-measured data packet set based on the first feature parameter; determining a measurement index of network quality measurement based on the data mode ([0079], “different QoS measurements may be desired or required for certain types of network traffic. For example, one type of QoS measurement may be desired or required for video streams, as opposed to voice or audio streams. Therefore, the service class of a stream may determine one or more QoS treatments the stream receives”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Chaplot in the system disclosed by Szilagyi for the purpose of  meets the needs of the different type of different types of network traffic (see paragraph 0079 of Chaplot). 

Regarding claim 10, the aforementioned references further teaches the to-be-measured data packets comprise a first to-be-measured data packet and a second to-be-measured data packet, wherein packet arrival times of the to-be-measured data packets are continuous, and wherein a packet arrival time of the second to-be-measured data packet is earlier than a packet arrival time of the first to-be-measured data packet (Szilagyi, [0061], packets are transmitted one by one, one may arrived before another).

Regarding claim 11, the aforementioned references further teaches the first feature parameter comprises at least one of a packet size, a packet direction, a packet number, a packet number length, a packet arrival time, or an uplink-downlink packet exchange transmit frequency (Szilagyi,[0068], line 15, “packet sequence number”).

Regarding claim 12, the aforementioned references further teaches performing the network quality measurement on the to-be-measured data packets comprises: performing the network quality measurement on all of the to-be-measured data packets based on the measurement index; performing the network quality measurement on some of the to-be-measured data packets based on the measurement index; or performing the network quality measurement on a to-be-measured data packet corresponding to a third feature parameter cached within a preset time period based on the measurement index (Szilagyi, [0067],.

Regarding claim 13, the aforementioned references further teaches comprising: 
obtaining feature identifiers of the to-be-measured data packets comprising at least one of a service identifier, an application identifier, or a user identifier; and caching a second feature parameter of the to-be-measured data packets into cache locations corresponding to the feature identifiers (Szilagyi, [0060], “the QUIC connection identity”, “CEA and ADA may include the identity of the corresponding U-plane connection with any additional measurement, attribute or piece of information”).

Regarding claim 14, the aforementioned references further teaches performing the network quality measurement on the to-be-measured data packets comprises: 
obtaining a quantity of to-be-measured data packets having a same feature identifier as the to-be-measured data packets; and performing the network quality measurement on the quantity of to-be-measured data packets based on the measurement index (Szilagyi, [0067]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411